DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I (Figures 2-4 and claims 1-16) in the reply filed on 19 January 2022 is acknowledged.  The traversal is on the ground(s) that “…the present restriction…” is “…an unnecessary limitation of the present examination…”. Further the traversal is on the grounds that “…the International Searching Authority (ISA) did not reject these claims for lack of unity of invention…”. This is not found persuasive because the species set forth by Applicant do not form a single inventive concept. One species contains the special technical feature of a ball joint, and the other contains the special technical feature of a two pin gimbal. The variations in the inventive concepts set forth by Applicant create a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06 August 2018 and 26 February 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is interpreted that Applicant intends the securing device recited in claim 1 to be secured on rails of a floor structure, however the phrase “can be” renders the claim indefinite.
Claims 2-16 are rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO 2013/174518 A1 (Oliver); wherein US Patent US 10,618,658 B2 is being used as the translation of Oliver.
Regarding claim 1, Oliver discloses a securing device (2, see Fig. 6) for a component (3) that can be secured on rails (5) of a floor structure of an aircraft interior (see Abstract), the securing device comprising: 
-at least two adapter plates (see NOTE below), which are decoupled from one another and configured to be secured on the rails (see Fig. 6 and NOTE below), and configured to secure the component (3) having mutually spaced securing attachments (2).
NOTE: It is understood that an aircraft has more than one seat. Further Oliver states that aircraft may have “seats” plural (see Column 10 lines 13-19). It is understood from Figure 6 that each seat and adapter plate (3) are not directly coupled to one another, and further that each adapter plate is attached to two rails.
Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 9,481,467 B2 (Oleson).
Regarding claim 1, Oleson discloses a securing device for a component that can be secured on rails of a floor structure of an aircraft interior (see Fig. 5 and Fig. 6), the securing device comprising:  
-at least two adapter plates (52 and 54), which are decoupled from one another (see Fig. 5) and configured to be secured on the rails (22, see Fig. 6 and Abstract), and configured to secure the component having mutually spaced securing attachments (see NOTE below).
NOTE: Seat track sections 38 are disclosed to be attached to the holes in the adapter plates. Figure 5 does not show seat track sections, however it is disclosed that the adapter plates 52 and 54 can have mutually spaced apart seat track sections attached for securing a component thereto.
Regarding claim 2, Oleson discloses wherein -each of the adapter plates (52 and 54) is secured to two different rails of the rails (22, see Fig. 6), and -each of the adapter plates is mounted on one of the rails at a first mounting point and on an other rail at two second mounting points (see NOTE below).
NOTE: See that each adapter plate has three mounting points (26) on each rail.
Regarding claim 4, Oleson discloses wherein -at least one of side faces of at least two of the adapter plates (52 and 54) is contoured in such a way that the at least two adapter plates provided for securing different components are capable of being arranged so as to be adjacent to one another on a common rail of the rails (see Fig. 5 and Fig. 6).
Regarding claim 5, Oleson discloses wherein -one of the side faces of one of the at least two adapter plates (52 and 54) is a negative face of an opposite side face of a second one of the at least two adapter plates arranged adjacent thereto (see NOTE below), and -the at least two adapter plates mutually engage at the opposite side face and the negative face (see Fig. 5 and Fig. 6).
NOTE: The interlocking projections 26 shown on the adapter plates 52 and 54 are described to be sinusoidal (see Column 5 lines 17-21) such that adjacent plates align. Therefore, both adapter plates have negative shapes 28, and positive shapes 26, that connect with each other when connected.
Regarding claim 6, Oleson discloses wherein each of the adapter plates (52 and 54) is secured to two different rails of the rails (22, see Fig. 6), each of the adapter plates is mounted on one of the rails at a first mounting point (A, see annotated Figure 5 below) and on an other rail at two second mounting points (B, see annotated Figure 5 below), -the two second mounting points of a first adapter plate (52) of the adapter plates are arranged on finger-shaped spaced apart projections (26, see annotated Figure 5 below), andPage 5 of 10Filed May 9, 2018Attorney Docket No. 816354 -the first mounting point of a second adapter plate (54) of the adapter plates is configured to be arranged on an individual finger-shaped projection (26, see annotated Figure 5 above), and -the first mounting point of the second adapter plate being supported on a same rail (22, see Fig. 6) of the rails on the individual finger-shaped projection between the finger-shaped spaced apart projections of the two second mounting points of the first adapter plate (see NOTE below).
NOTE: See in Figs. 5 and 6 that adapter plates 52 and 54 are to align on a common rail such that the spaced apart projections B on plate 52 receive the individual projection A on plate 54 therebetween.

    PNG
    media_image1.png
    649
    1099
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,481,467 B2 (Oleson) in view of US 2005/0211833 A1 (Frantz).
Regarding claim 3, Oleson discloses wherein each of the adapter plates (52 and 54) is mounted on the rails (22, see Fig. 6) at first mounting points (A, see annotated Figure 5 below), but does not expressly disclose as claimed wherein each of the adapter plates is mounted on the rails so as to be slidable at the first mounting points.
However, Oleson does disclose a rail (22) having a slot opening in its bottom surface (see Fig. 2), and further having holes in its top surface for attachment of adapter plates (52 and 54) to the rails. 
Frantz teaches prior art comprising a rail (see Fig. 2), comprising a slot opening in its bottom surface (see Fig. 2), and further a slot opening in its top surface (120), in order to provide a rail capable of allowing components to be attached to the top of the rail while providing for sliding movement of the components and selective positioning of the components at any desired interval along the track (see paragraph [0005] of Frantz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing device of Oleson, with Frantz, such that it comprises a slot opening on the top of the rail of Oleson, as taught by Frantz, in order to provide a rail capable of allowing components to be attached to the rail while providing for sliding movement of the components and selective positioning of the components at any desired interval along the track (see paragraph [0005] of Frantz).

    PNG
    media_image2.png
    761
    890
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/174518 A1 (Oliver) in view of US 5,236,153 A (LaConte); wherein US Patent US 10,618,658 B2 is being used as the translation of Oliver.
Regarding claim 7, Oliver discloses a connection (2) between a component (3) and rails (5), but does not expressly disclose comprising ball-and-socket joints in each connection between the component and the rails.
However, LaConte teaches a ball and socket joint (see Figs. 3-4) for connecting a component (44) to a rail (4), in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component to rail connection of Oliver, with LaConte, such that it comprises each connection of Oliver being replaced with the connection of LaConte, in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract of LaConte).
Therefore, the combination of Oliver and LaConte teaches a ball (36 of LaConte) and socket (38 and 40 of LaConte) joint in each connection between the component (3 of Oliver) and the rails (5 of Oliver).
Regarding claim 8, The combination of Oliver and LaConte teaches wherein -each of the ball-and-socket joints (36, 38, and 40 of LaConte, see Figs. 3-4 of LaConte) comprises a dimensionally stable ball (36 of LaConte) and a dimensionally stable ball socket (38 and 40 of LaConte), and the dimensionally stable ball socket of each of the ball-and-socket joints having two dimensionally stable ball socket halves (38 and 40 of LaConte).
Regarding claim 9, The combination of Oliver and LaConte teaches wherein -the dimensionally stable ball (36 of LaConte) of each of the ball-and-socket joints (see Figs. 3-4 of LaConte) is associated with at least one of the rails (5 of Oliver), and Page 6 of 10the dimensionally stable ball socket of each of the ball-and-socket joints is associated with at least one of the adapter plates (3 of Oliver, see NOTE below).
NOTE: The combination teaches that the upper member 44 of LaConte is attached to the adapter plate 3 of Oliver.
Regarding claim 10, The combination of Oliver and LaConte teaches wherein -the two dimensionally stable ball socket halves (38 and 40 of LaConte) of each of the ball-and- socket joints are respectively arranged on a first support plate (38 of LaConte) and second support plate (40 of LaConte), and -in an assembled position, the two dimensionally stable ball socket halves complement each other to form the dimensionally stable ball socket and comprise at least one securing attachment (16 and 18 of LaConte).
Regarding claim 11, The combination of Oliver and LaConte teaches wherein, for each of the ball-and-socket joints (see Figs. 3-4 of LaConte), -the first support plate (38 of LaConte) and the second support plate (40 of LaConte) in the assembled position are each connected by a tongue and groove joint to an adapter plate of the adapter plates (see annotated Figure 5 of LaConte below, and see NOTE below), and -the tongue and groove joint is oriented transversely to the rails to which the adapter plate is secured (see Figs. 3-4 and NOTE below).
NOTE: See in annotated Figure 5 of LaConte below that the two support plates create a groove on each side, and member 44 of LaConte creates a tongue, therefore creating a tongue and groove joint. Further, the member 44 of LaConte is taught to be connected to the adapter plate 3 of Oliver, and therefore the tongue is arranged on the adapter plate. Lastly, the tongue and groove joint has components extending in directions transverse to the rails.

    PNG
    media_image3.png
    738
    1214
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5.
Regarding claim 12, The combination of Oliver and LaConte teaches wherein -the tongue (see annotated Figure 5 of LaConte above, and see NOTE 1 below) is arranged on the adapter plate, -the groove has two shoulders (see annotated Figure 5 of LaConte above, and see NOTE 2 below) that complement each other in the assembled position to form the groove (see Figs. 3-5 of LaConte), and Page 7 of 10-each of the two shoulders being arranged on one of the first support plate or the second support plate (38 and 40 of LaConte, see Figs. 3-5 of LaConte).
NOTE 1: It is understood that the tongue of the ball and socket joint of LaConte (36, 38, and 40) is arranged on the channel member (44) of LaConte, and further the entire ball and socket assembly of LaConte is taught to be attached to the adapter plate (3) of Oliver. Therefore, the tongue is arranged on the adapter plate.
NOTE 2: Each half (38 and 40) of the ball and socket joint of LaConte creates a groove having two shoulders, see Fig. 5 of LaConte.
Regarding claim 13, The combination of Oliver and LaConte teaches wherein the first support plate (38 of LaConte) and the second support plate (40 of LaConte) are supported on the adapter plate (3 of Oliver) by two tongue and groove joints (see annotated Figure 5 of LaConte above for example of one joint) that are arranged on opposite lateral sides of the first support plate and the second support plate (see Figs. 3-5 of LaConte).
Regarding claim 14, Oliver discloses a connection (2) between a component (3) and rails (5), but does not expressly disclose wherein the ball-and-socket joints are in each connection between the adapter plates and the rails.
However, LaConte teaches a ball and socket joint (see Figs. 3-4) for connecting a component (44) to a rail (4), in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component to rail connection of Oliver, with LaConte, such that it comprises each connection of Oliver being replaced with the connection of LaConte, in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract).
Therefore, the combination of Oliver and LaConte teaches a ball (36 of LaConte) and socket (38 and 40 of LaConte) joint in each connection between the component (3 of Oliver) and the rails (5 of Oliver).
Regarding claim 15, The combination of Oliver and LaConte teaches wherein the tongue and groove joint (see annotated Figure 5 of LaConte above) is oriented perpendicularly to the rails (5 of Oliver) to which the adapter plate (3 of Oliver) is secured (see NOTE below).
NOTE: It is understood that the tongue and groove joint has components extending in directions that are perpendicular to the rails.
Regarding claim 16, The combination of Oliver and LaConte teaches wherein the opposite lateral sides extend in parallel with one another (see NOTE below).
NOTE: See that the opposite parallel sides of 38 and 40 of LaConte extend in parallel in the longitudinal direction of the rail, seen in Fig. 5 of LaConte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678